UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7738



DONALD SYLVESTER GROSS,

                                              Plaintiff - Appellant,

          versus

RICHARD LANHAM, SR.; SEWALL SMITH; EUGENE
NUTH; WILLIAM H. STRONG; LIEUTENANT FAW;
STANLEY AUERBACK, Lieutenant; LIEUTENANT
ROGERS; JESSE THOMPSON; DEBRA WARREN, Dietary
Sergeant; DIETARY SERGEANT FOSTER; DIETARY
SERGEANT GREEN; DIETARY SERGEANT MCCRAY;
DIETARY SERGEANT CARTER; CORRECTIONAL DIETARY
OFFICER JONES; JOHN DOE; JANE DOE, Dietary
Staff in MCAC Dietary Department from March of
1992 to the Present; MARIA MAXIMO,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-684-S)

Submitted:   February 27, 1996            Decided:   January 14, 1997


Before HALL, WILKINS, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Donald Sylvester Gross, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Donald Sylvester Gross appeals an order of the district court

granting summary judgment in favor of some defendants and dismiss-

ing the complaint with regard to the remaining defendants in Gross'

42 U.S.C. § 1983 suit alleging deliberate indifference to his

serious medical needs. We have considered the record and informal

briefs of the parties, and we affirm the judgment for the reasons
stated by the district court in its memorandum opinion.   Gross v.

Lanham, No. 95-684-S (D. Md. Oct. 2, 1995).   We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                3